Order entered November 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01061-CR

                         DARRELL DEWAYNE SNEED, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-60730-Y

                                           ORDER
       The Court has before it appellant’s November 13, 2013 motion to order the court reporter

to file the reporter’s record and to extend time to file his brief. In the motion, counsel Riann

Moore acknowledges that appellant’s brief was originally due August 1, 2013, the appeal was

previously abated for findings regarding why appellant’s brief has not been filed, and that

following receipt of the trial court’s findings, this Court ordered appellant to file a brief by

November 12, 2013. Ms. Moore states that upon reviewing the record, she determined a portion

of the record is missing and that appellant’s brief cannot be filed until the record is complete.

Ms. Moore does not explain why this issue was not brought to the trial court’s attention during

the first abatement proceeding or why she did not bring the matter to this Court’s attention until
the day appellant’s brief was due. Nevertheless, in the interest of justice, the Court GRANTS

appellant’s November 13, 2013 motion as follows:

       We ORDER the trial court to make findings regarding whether the record filed in this

appeal contains a complete transcription of all proceedings.

           •   If the trial court determines the record is not complete, the trial court shall make a
               finding as to the name and contact number of each and every court reporter who
               recorded the proceedings.

           •   The trial court shall next determine what is missing from the record; whether the
               notes of any missing portions are available and can be transcribed; the name and
               contact information of the court reporter who will transcribe those portions; and
               the date by which all missing portions of the record will be filed.

           •   If the trial court determines that the notes of any missing portions are not
               available and cannot be transcribed, the trial court shall determine whether
               appellant is at fault for the lost or missing portions and whether the parties can
               agree on a substituted record.

       We ORDER the trial court to transmit a record containing the written findings of fact,

any supporting documentation, and any orders to this Court by DECEMBER 13, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Riann Moore, Dallas County Public

Defender’s Office; and Michael Casillas, Dallas County District Attorney’s Office.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal shall

be reinstated on December 13, 2013 or when the findings are received.


                                                      /s/      DAVID EVANS
                                                               JUSTICE